Citation Nr: 1520473	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with bilateral callosities and with plantar wart, right foot, in excess of 20 percent.

2.  Entitlement to a compensable rating for bunion, left great toe.


REPRESENTATION

Appellant represented by:	Richard L. Warsh, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that continued a 20 percent rating for bilateral pes planus with bilateral callosities and with plantar wart, right foot, and a non-compensable rating for bunion, left great toe.  Jurisdiction is currently with the RO in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

With regard to the Veteran's claims for increased rating for bilateral pes planus and bunion of the left great toe, the Veteran last underwent a VA feet examination in September 2009 which is more than five and a half years ago.  The Board also notes that in a March 2013 statement, the Veteran reported that due to her foot conditions she could not stand for long periods without having to rest.  Therefore, due to the passage of time since the last examination and the Veteran's statements of increased symptomatology of her service-connected foot disabilities, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records for the Veteran and associate with the claims file.

2.  Following completion of the above, schedule an appropriate VA examination to determine the severity of bilateral pes planus with bilateral callosities and with plantar wart, right foot, and bunion, left great toe.  The examiner must review the claims file and should note that review in the report.  All indicated studies and tests should be conducted.  Findings should be consistent with the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280 (2014).  The examiner must address any marked deformities, swelling, tenderness, and/or displacements, as well as any other symptoms of the service-connected foot conditions.  A complete rationale for all diagnoses and opinions should be provided.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

